           Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 1 of 7



      ARON S. JACOBS (Cal. Bar No. 214953)             MARK FOWLER (Bar No. 124235)
 1    ajacobs@princelobel.com                          mark.fowler@us.dlapiper.com
      JAMES J. FOSTER                                  CHRISTINE K. CORBETT (Bar No. 209128)
 2    jfoster@princelobel.com                          christine.corbett@us.dlapiper.com
      THOMAS R. FULFORD                                JONATHAN HICKS (Bar No. 274634)
 3    tfulford@princelobel.com                         jonathan.hicks@us.dlapiper.com
      ALYSSA RUDERMAN                                  DLA PIPER LLP (US)
 4    aruderman@princelobel.com                        2000 University Avenue
      PRINCE LOBEL TYE LLP                             East Palo Alto, CA 94303-2214
 5    One International Place, Suite 3700              Tel: 650.833.2000
      Boston, MA 02110
 6    Tel: (617) 456-8000                              Attorneys for Defendant Apple Inc.
 7    Attorneys for Plaintiffs
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN JOSE DIVISION
11
   UNILOC USA, INC.,                                       Case No.: 5:19-cv-01692-EJD
12 UNILOC LUXEMBOURG, S.A. and
   UNILOC 2017 LLC,                                        UPDATED JOINT TRIAL SETTING
13                                                         CONFERENCE STATEMENT
               Plaintiffs,
14
   v.
15
   APPLE INC.,
16
               Defendant.
17

18           The parties submit this Updated Joint Trial Setting Conference Statement pursuant to the
19 Court’s Standing Order for Civil Cases, the January 7, 2020 Patent Scheduling Order (Dkt. 79),

20 and the September 29, 2020 Notice Continuing Hearing. Apple respectfully requests that the

21 Court set a further case management conference at the time the claim construction ruling issues to

22 address the topics set forth in this Court’s Standing Order for Patent Cases.

23           1.     JURISDICTION:
24           The Amended Complaint (“AC”) asserts subject matter jurisdiction under 28 U.S.C. §§
25 1331, 1332(a), and 1338(a). See Dkt. No. 32, ¶ 4. Apple’s answer admitted this Court has subject

26 matter jurisdiction over patent law claims. See Dkt. No. 64 at ¶ 4.

27

28
      JOINT TRIAL SETTING CONFERENCE STATEMENT         1                                    5:19-cv-01692-EJD
     3531061.v1
          Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 2 of 7




 1          2.     SUBSTANCE OF THE ACTION:

 2          Uniloc’s Statement:

 3          Plaintiffs allege patent infringement by Apple. The patent-in-suit, U.S. Patent Nos.

 4 7,587,207 (“the ’207patent”), describes what was then the recent emergence of cellular telephones

 5 as personal, trusted devices, increasingly capable of providing personalized and localized services.

 6 The ’207 patent describes these cellular telephones as Context Aware (“CA”) terminals, to the

 7 extent they could, through sensors or other means, obtain certain information about the device’s

 8 location, which information could then be used to provide services relevant to that location. The
 9 ’207 patent also describes as a recent development beacon devices that used infrared signals to

10 communicate with CA terminals.

11          The ’207 patent also discloses using Bluetooth technology, a communication protocol

12 proposed in 1999 as a method of establishing short range wireless connection between devices,

13 enabling them to form ad hoc networks. Devices implementing that technology began coming on

14 the market during 2000. But a limitation of that technology was user data could not be

15 communicated until the Bluetooth-enabled devices went through a time-consuming authentication

16 or hand-shaking process to form, or allow a device to join, the ad hoc network.

17          The inventors of the ’207 patent devised a way for a CA terminal to extract basic location

18 information from a beacon device without requiring the CA terminal to join a network. The
19 invention involved adding a data field containing location information to certain messages

20 transmitted by a beacon (“inquiry messages”) that have predetermined data fields, and including in

21 one of the predetermined data fields an indication denoting the presence of the additional data

22 field. As a result, a CA terminal receiving the message could identify the additional field and

23 extract the location information from the message without having to wait first to join a network.

24          Uniloc alleges in the AC that Apple infringes the ’207 patent by importing, using, offering

25 for sale, and selling electronic devices that comply with the Bluetooth Low Energy standard,

26 version 4.0 and above. Such devices include various models of the iPhone, iPad, Apple laptop

27 computers, Apple Watch, iPod, Apple TV, and Airpods. See AC, ¶12. Uniloc asserts it is entitled

28 to damages, in an amount not less than a reasonable royalty, resulting from Apple’s infringement.
     JOINT TRIAL SETTING CONFERENCE STATEMENT          1                                    5:19-cv-01692-EJD
             Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 3 of 7




                Apple’s Statement:
 1

 2              Uniloc originally filed a case against Apple in the Western District of Texas involving the
 3 ’207 patent on February 22, 2018. On May 11, 2018, the court in the Western District of Texas

 4 stayed the case. On June 12, 2018, Apple filed a Motion to Transfer the case to the Northern

 5 District of California, which was granted on March 28, 2019. On May 23, 2019, Apple filed an

 6 answer denying the material allegations of the Amended Complaint and asserting affirmative

 7 defenses. The Court then stayed the case pending an inter partes review of the ’207 patent on June

 8 12, 2019. Following an institution denial decision, the Court lifted the stay on November 25, 2019.
 9              Uniloc alleges that certain Apple products that support Bluetooth Low Energy technology
10 infringe claims 1-3 and 5-11 of the ’207 patent. Uniloc files it initial infringement contentions on

11 January 30, 2020 and Apple filed its initial invalidity contentions on March 17, 2020. Upon Court

12 order, Uniloc served amended invalidity contentions on May 11, 2020. Apple served amended

13 invalidity contentions on June 16, 2020. The parties have exchange initial expert reports and are set

14 to exchange rebuttal expert reports on November 23, 2020.

15              Apple believes that the principal factual issues in dispute will relate to (a) non-infringement
16 of the ’207 patent; (b) invalidity of the asserted claims, including how the supposed “inventions”

17 were anticipated by or obvious over the prior art; (c) whether any Uniloc entity has standing to sue

18 Apple regarding the ’207 patent; (d) the value, if any, of the ’207 patent; (e) limiting of damages to
19 only after notice of infringement because of a failure to mark licensed products; and (f) whether

20 Uniloc conducted a reasonable pre-filing investigation and whether it has or had a good faith basis

21 for bringing or maintaining its claims against Apple.

22              3.      LEGAL ISSUES:
23              The matters in dispute that implicate legal issues are:
24              a)      construction of the asserted claims of the ’207 patent;1
25              b)      whether the accused Apple products infringe any of the asserted claims;
26              c)      whether any of the asserted claims are invalid under 35 U.S.C. §§ 101, 102, 103, or
27
     1
28       The Claim Construction Hearing took place on August 17, 2020.

         JOINT TRIAL SETTING CONFERENCE STATEMENT               2                                 5:19-cv-01692-EJD
         Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 4 of 7




 1         112;

 2         d)      whether any of Uniloc’s claim are barred, or limited, by any of Apple’s affirmative

 3         defenses: i) failure to state a claim; ii) invalidity; iii) non-infringement; iv) limitation on

 4         damages; v) marking; vi) prosecution history estoppel;

 5         e)      the amount of damages and other monetary relief (costs, attorneys’ fees, expenses,

 6         interest) to which Uniloc is entitled as a result of Apple’s alleged infringement;

 7         f)      whether or not Uniloc’s damages are limited under 35 U.S.C. § 287;

 8         g)      whether Uniloc or Apple is entitled to its costs, disbursements, and reasonable

 9         attorneys’ fees incurred in this action.

10         4.      MOTIONS:

11         Substantive Motions:

12         The parties are awaiting a claim construction ruling.

13         Uniloc’s Anticipated Motions:

14         a)      Uniloc may file a motion for summary judgment concerning infringement or Apple’s

15         defenses.

16         Apple’s Anticipated Motions:

17         Upon review of the claim construction ruling, Apple anticipates filing a dispositive motion

18 concerning noninfringement. Apple also intends to file a summary judgment motion of no pre-suit
19 damages as a result of Uniloc’s failure to comply with 35 U.S.C. § 287. Apple further intends to

20 file Daubert motions.

21         5.      DISCOVERY:

22         Fact discovery closed on September 28, 2020. See Patent Scheduling Order (Dkt. No. 79)

23 at p. 3. Expert discovery is to be completed by December 11, 2020. Id. As discussed below,

24 Apple requests that the upcoming close of expert discovery, currently scheduled for December 11

25 be vacated. Uniloc opposes an extension of the case schedule, but because of the holidays would

26 agree to move the close of expert discovery to January 15, 2021.

27         6.      SETTLEMENT AND ADR:

28         In addition to this case, the parties are involved in multiple other litigations and PTAB
     JOINT TRIAL SETTING CONFERENCE STATEMENT            3                                      5:19-cv-01692-EJD
          Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 5 of 7




 1 proceedings that involve several Uniloc patents. The parties previously attended a Mediation with

 2 Alexander “Lex” Brainerd. The parties have also participated in a Settlement Conference before

 3 Chief Magistrate Judge Spero on January 29, 2020. To date, no settlement has been reached. The

 4 parties resumed their worldwide ADR discussions with a telephone conference on October 8, 2020

 5 with Judge Spero under the auspices of Uniloc 2017 LLC v. Apple Inc., No. 3:19-cv-01905-JD

 6 (N.D. Cal.), Dkt. No. 99 and the parties are scheduled to attend a global settlement conference with

 7 Judge Spero on May 18, 2021.

 8             7.      BIFURCATION AND SEPARATE TRIAL OF ISSUES:

 9             The parties do not believe that bifurcation, or a separate trial of specific issues, is

10 appropriate or desired.

11             8.      TRIAL:

12             The case will be tried before a jury. The parties estimate the trial will be six days.

13             9.      SCHEDULING:

14             Uniloc’s Statement:

15             Uniloc proposes an April 2021 Final Pretrial Conference and a May 2021 trial. Uniloc

16 opposes extending the remaining case schedule, but because of the holidays would agree to move the

17 expert discovery deadline to January 15, 2021; and the deadline for filing dispositive motions to

18 January 28, 2021, or the date 28 days after Judge DeMarchi’s claim construction order, whichever
19 is later.

20             Apple’s Statement:

21             While the parties have exchanged initial and rebuttal expert reports, Apple respectfully

22 requests that the Court vacate the remaining case schedule -- which only include a close of expert

23 discovery and a dispositive motion deadline – for the following reason. The Court has not yet

24 issued a claim construction ruling, which may impact the parties’ evidence and contentions on

25 topics such as infringement and invalidity. In this regard, while Apple has addressed

26 noninfringement and invalidity under both Apple’s and Uniloc’s proposed claim constructions, if

27 the Court adopts a different claim construction, the parties will be required to serve updated expert

28
     JOINT TRIAL SETTING CONFERENCE STATEMENT               4                                       5:19-cv-01692-EJD
             Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 6 of 7




 1 reports.2 It makes little sense to subject experts to depositions that may require these same experts

 2 to serve updated expert reports and sit for further depositions. As such, Apple requests that the

 3 Court vacate the close of expert discovery and dispositive motion deadlines and schedule a case

 4 management conference following the Court’s claim construction ruling to allow the parties to

 5 address these case management issues. At that time, the parties can address the topics set forth in

 6 this Court’s Standing Order for Patent Cases, including whether additional expert reports are

 7 required as well as the scope and timing of summary judgement motions. Alternatively, Apple

 8 will agree to extend the close of expert discovery to January 15, 2021, as proposed by Uniloc.
 9             With respect to trial dates, Apple respectfully requests a trial date no sooner than late June

10 or July 2021. Apple’s counsel has a trial scheduled in early May 2021 in SpaceTime 3d, Inc. v.

11 Samsung Electronics Co., Ltd., et al., (EDTX, Case No. 19-cv-00372-JRG) and late May 2021 in

12 In the Matter of Certain Mobile Electronic Devices and Laptop Computers, (US ITC, No. 337-TA-

13 1215).

14             10.     OTHER MATTERS:

15             Uniloc’s Statement;

16             None.

17             Apple’s Statement

18             None at this time.

19

20

21

22

23

24   2
         Uniloc has only offered an infringement expert report under Uniloc’s proposed constructions
25       and has, therefore, waived the right to assert infringement under Apple’s proposed constructions
         should those be adopted by the Court. France Telecom S.A. v. Marvell Semiconductor Inc., No.
26       12-CV-04967-WHO, 2014 WL 1899616, at *4 (N.D. Cal. May 12, 2014) (striking
         “supplemental” expert report because the court adopted the defendant’s “proposed claim
27       construction,” such that plaintiff’s “diligence, without which there is no good cause, is
         measured from the day the [plaintiff] received the proposed constructions, not the date of the
28
         issuance of the Court’s claim construction opinion”).
         JOINT TRIAL SETTING CONFERENCE STATEMENT          5                                     5:19-cv-01692-EJD
         Case 5:19-cv-01692-EJD Document 200 Filed 11/23/20 Page 7 of 7




 1 Dated: November 23, 2020

 2

 3
     /s/ James J. Foster                          /s/ Christine K. Corbett
 4   Aaron S. Jacobs (Cal. Bar No. 214953)        Mark Fowler (Bar No. 124235)
     ajacobs@princelobel.com                      mark.fowler@us.dlapiper.com
 5   James J. Foster                              Christine K. Corbett (Bar No. 209128)
     jfoster@princelobel.com                      christine.corbett@us.dlapiper.com
 6   Thomas R. Fulford                            Jonathan Hicks (Bar No. 274634)
     tfulford@princelobel.com                     jonathan.hicks@us.dlapiper.com
 7   Alyssa Ruderman                              DLA PIPER LLP (US)
     aruderman@princelobel.com                    2000 University Avenue
 8   PRINCE LOBEL TYE LLP                         East Palo Alto, CA 94303-2214
     One International Place, Suite 3700          Tel: (650) 833-2000
 9   Boston, MA 02110
     Tel: (617) 456-8000                          Attorneys for Defendant Apple Inc.
10
     Attorneys for Plaintiffs Uniloc USA, Inc.,
11   Uniloc Luxemburg, S.A., Uniloc 2017 LLC.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     JOINT TRIAL SETTING CONFERENCE STATEMENT     6                                    5:19-cv-01692-EJD
